This is a criminal action in which the defendants were tried on an indictment for highway robbery. N.C. Code of 1935, section 4267 (a).
By their verdict the jury found that defendants are "guilty of larceny from the person." C. S., 4251. *Page 749 
From judgment that the defendants be confined in the State's Prison, the defendant Tan Moore for a term of forty-eight months, and the defendant M. B. Thompson for a term of thirty months, each to be assigned to labor under the direction of the State Highway and Public Works Commission, the defendants appealed to the Supreme Court, assigning errors in the trial and in the judgment.
At the trial of this action the evidence for the State, tending to show that the defendants are guilty as charged in the indictment, was sharply contradicted by the evidence for the defendants, with respect to every fact alleged in the indictment.
All the evidence was properly submitted to the jury under instructions by the court, in which we find no error for which the defendants, or either of them, is entitled to a new trial.
It is apparent from their verdict that the jury were not satisfied beyond a reasonable doubt that the larceny of the prosecutor's money was accompanied by means of force, as contended by the State, but were so satisfied that the defendants are guilty of larceny from the person, a felony of less degree than that charged in the indictment. C. S., 4251.
The verdict is supported by evidence at the trial, and is sufficient to support the judgment. C. S., 4640. There is no error in the judgment.
It is affirmed.
No error.
 *Page 1